Title: To James Madison from Henry Bry, 1 September 1807
From: Bry, Henry
To: Madison, James



Sir
Ouachita the 1st of 7ber. 1807

I have the honour to address you these few lines to bring you acquainted with the necessity of Sending Some regular troops here.
The Choctaws Indians are very numerous & troublesome neighbours.  They commit depredations on the property of the industrious planters; Complaints of that kind are daily brought before me.  No agent for them has been named yet in this County & agreeable to our Laws the civil authority has no jurisdiction upon the Indians.
It is not to be expected that the planters can tamely Submit to their unlawfull behaviour.
I have ventured as far as to call the chiefs before me & explain them the impropriety of their conduct on that respect.  I have even threatened them with putting in Jail every Indian found Stealing Corn &c.  As I can Speak their language they rely upon me with Some confidence, & Since that Day no new complaint has been brought forward; but who can depend upon the resolutions of Such an inconstant Tribe.
I wish therefore that you would take in consideration the necessity of preventing Some great evil, by Sending regular troops in this County.  I am in this case the Interpreter of the wishes of my fellow citizens who with confidence apply to you for that protection which is never (when necessity requires) asked for in vain.  They desire if it was possible that Mr. Hardbuckle (a left tenent in the army who was here before) coud be appointed as the officer commanding the troops destinated for this Place  A Company would be quite Sufficient to keep peace between the white inhabitants & the Indian.  Trade by mean of a public Store might also be carried with them upon a large Scale.  I have the honor to be with due respect & consideration Your most humble & obed Serv:

H: BryParish Judge


